Case 2:21-ap-01158-VZ             Doc 9 Filed 08/23/21 Entered 08/23/21 17:19:48          Desc
                                   Main Document    Page 1 of 7



  1 D. MAX GARDNER, ESQ. (SBN 132489)
    D. MAX GARDNER, ATTORNEY-AT-LAW
  2 930 Truxtun Ave, Ste 203
  3 Bakersfield, CA 93301-4700
    Telephone: (661) 864-7373
  4 Facsimile: (661) 864-7366
    Email: dmgardner@dmaxlaw.com
  5
  6 BRETT A. STROUD, ESQ. (SBN 301777)
    LAUREN N. NAWORSKI, ESQ. (SBN 327351)
  7 THE LAW OFFICES OF YOUNG WOOLDRIDGE, LLP
    1800 30th Street, Fourth Floor
  8 Bakersfield, CA 93301
  9 Telephone: (661) 327-9661
    Facsimile: (661) 327-0720
 10 Email: bstroud@youngwooldridge.com
           lnaworski-smith@youngwooldridge.com
 11
 12 Attorneys for Defendant
    MINTER FIELD AIRPORT DISTRICT
 13
 14                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 15
 16   In Re:                                              Chapter 13
                                                          Case No. 2:19-bk-10187-VZ
 17   Christian Gadbois,                                  Adv. No. 2:21-ap-01158-VZ
 18                      Debtor
 19                                                       ANSWER TO COMPLAINT FOR
                                                          VIOLATION OF AUTOMATIC STAY
 20   Christian Gadbois,                                  AND RECOVERY OF PROPERTY OF
                                                          ESTATE
 21                      Plaintiff
 22
      v.
 23                                                       Status Conference:
      Minter Field Airport District, a special district   Date: September 30, 2021
 24   formed under the California Airport District        Time: 10:30 a.m.
 25   Act; and Does 1-5, Inclusive                        Place: Ctrm. 1368, 255 E. Temple Street, Los
                                                          Angeles, CA 90012
 26                      Defendants
 27
 28


      15900-20\00229165.000                   1
       Answer To Complaint For Violation Of Automatic Stay And Recovery Of Property Of Estate
Case 2:21-ap-01158-VZ            Doc 9 Filed 08/23/21 Entered 08/23/21 17:19:48               Desc
                                  Main Document    Page 2 of 7



  1            Defendant Minter Field Airport District (“Defendant”) hereby answers the “Complaint
  2 for Violation of Automatic Stay; Recovery of Property of Estate,” filed July 21, 2021
  3 (“Complaint”). Pursuant to Federal Rule of Civil Procedure 8(b)(3), Defendant denies each and
  4 every allegation contained in the Complaint except those expressly admitted below and denies
  5 that Plaintiff is entitled to any relief.
  6                                      ADMISSIONS AND DENIALS
  7            1.        Defendant does not consent to entry of final orders or judgment by the bankruptcy
  8 court.
  9            2.        As to paragraph 1 of the Complaint, Defendant lacks knowledge or information
 10 sufficient to form a belief about the truth of the allegations in this paragraph.
 11            3.        As to paragraph 2 of the Complaint, Defendant admits the allegations in this
 12 paragraph.
 13            4.        As to paragraph 3 of the Complaint, Defendant lacks knowledge or information
 14 sufficient to form a belief about the truth of the allegations in this paragraph.
 15            5.        As to paragraph 4 of the Complaint, Defendant denies the allegations in this
 16 paragraph.
 17            6.        As to paragraph 5 of the Complaint, this paragraph contains legal contentions that
 18 do not require a response. To the extent a response is required, Defendant denies those
 19 contentions.
 20            7.        As to paragraph 6 of the Complaint, this paragraph contains legal contentions that
 21 do not require a response. To the extent a response is required, Defendant denies those
 22 contentions.
 23            8.        As to paragraph 7 of the Complaint, Defendant hereby repeats, realleges, and
 24 incorporates by reference the preceding paragraphs of this Answer.
 25            9.        As to paragraph 8 of the Complaint, Defendant lacks knowledge or information
 26 sufficient to form a belief about the truth of the allegations in this paragraph.
 27            10.       As to paragraph 9 of the Complaint, Defendant admits that on March 1, 2018 it
 28 entered a lease with SRT Helicopter for the premises located at 5215 Minter Field Avenue, Kern


      15900-20\00229165.000                   2
       Answer To Complaint For Violation Of Automatic Stay And Recovery Of Property Of Estate
Case 2:21-ap-01158-VZ            Doc 9 Filed 08/23/21 Entered 08/23/21 17:19:48              Desc
                                  Main Document    Page 3 of 7



  1 County, California. Defendant denies that said lease was made with Mr. Gadbois as an individual
  2 and denies that “SRT Helicopter” was at any time a “dba” for Mr. Gadbois.
  3            11.       As to paragraph 10 of the Complaint, Defendant denies the allegations of the
  4 Complaint because it denies that Mr. Gadbois, as an individual, was a party to the lease.
  5            12.       As to paragraph 11 of the Complaint, Defendant admits that it filed Kern County
  6 Superior Court Case BCL-20-015015 on December 7, 2020. Defendant denies that this filing was
  7 “in an attempt to subvert Gadbois’ bankruptcy stay” and denies that Mr. Gadbois was the “proper
  8 party” or had a “dba.”
  9            13.       As to paragraph 12 of the Complaint, Defendant admits the allegations in this
 10 paragraph.
 11            14.       As to paragraph 13 of the Complaint, Defendant admits the allegations in this
 12 paragraph except that it denies SRT Helicopters, LLC was “not a party to the Lease.”
 13            15.       As to paragraph 14 of the Complaint, this paragraph contains legal contentions
 14 that do not require a response. To the extent a response is required, Defendant denies those
 15 contentions.
 16            16.       As to paragraph 15 of the Complaint, the Complaint in Kern County Superior
 17 Court Case BCL-20-015272 speaks for itself, and Defendant admits only that Exhibit D to the
 18 Complaint appears to be a copy of the Summons and Complaint in that action.
 19            17.       As to paragraph 16 of the Complaint, Defendant admits the allegations in this
 20 paragraph.
 21            18.       As to paragraph 17 of the Complaint, Defendant admits that it received and cashed
 22 the check, which it credited against the back rent owed on the lease, which had been terminated.
 23            19.       As to paragraph 18 of the Complaint, Defendant admits that it has denied Mr.
 24 Gadbois access to the premises since the Kern County Sheriff performed a lockout pursuant to
 25 the Writ of Possession in Kern County Superior Court Case BCL-20-015015 on March 24, 2021.
 26            20.       As to paragraph 19 of the Complaint, Defendant denies the allegations in this
 27 paragraph.
 28            21.       As to paragraph 20 of the Complaint, Defendant lacks knowledge or information


      15900-20\00229165.000                   3
       Answer To Complaint For Violation Of Automatic Stay And Recovery Of Property Of Estate
Case 2:21-ap-01158-VZ           Doc 9 Filed 08/23/21 Entered 08/23/21 17:19:48            Desc
                                 Main Document    Page 4 of 7



  1 sufficient to form a belief about the truth of the allegations in this paragraph.
  2            22.       As to paragraph 21 of the Complaint, Defendant hereby repeats, realleges, and
  3 incorporates by reference the preceding paragraphs of this Answer.
  4            23.       As to paragraph 22 of the Complaint, Defendant denies the allegations in this
  5 paragraph.
  6            24.       As to paragraph 23 of the Complaint, Defendant denies the allegations in this
  7 paragraph. This paragraph also contains legal contentions that do not require a response. To the
  8 extent a response is required, Defendant denies those contentions.
  9            25.       As to paragraph 24 of the Complaint, Defendant denies the allegations in this
 10 paragraph.
 11            26.       As to paragraph 25 of the Complaint, Defendant lacks knowledge or information
 12 sufficient to form a belief about the truth of the allegations in this paragraph.
 13            27.       As to paragraph 26 of the Complaint, Defendant lacks knowledge or information
 14 sufficient to form a belief about the truth of the allegations in this paragraph.
 15            28.       As to paragraph 27 of the Complaint, Defendant denies the allegations in this
 16 paragraph. This paragraph also contains legal contentions that do not require a response. To the
 17 extent a response is required, Defendant denies those contentions.
 18            29.       As to paragraph 28 of the Complaint, Defendant hereby repeats, realleges, and
 19 incorporates by reference the preceding paragraphs of this Answer.
 20            30.       As to paragraph 29 of the Complaint, this paragraph contains legal contentions
 21 that do not require a response. To the extent a response is required, Defendant denies those
 22 contentions.
 23            31.       As to paragraph 30 of the Complaint, Defendant denies the allegations in this
 24 paragraph.
 25            32.       As to paragraph 31 of the Complaint, Defendant denies the allegations in this
 26 paragraph. This paragraph also contains legal contentions that do not require a response. To the
 27 extent a response is required, Defendant denies those contentions.
 28            33.       As to paragraph 32 of the Complaint, Defendant denies the allegations in this


      15900-20\00229165.000                   4
       Answer To Complaint For Violation Of Automatic Stay And Recovery Of Property Of Estate
Case 2:21-ap-01158-VZ            Doc 9 Filed 08/23/21 Entered 08/23/21 17:19:48                  Desc
                                  Main Document    Page 5 of 7



  1 paragraph. This paragraph also contains legal contentions that do not require a response. To the
  2 extent a response is required, Defendant denies those contentions.
  3            34.       The remainder of the Complaint constitutes Plaintiff’s prayer for relief to which
  4 no response is required. Insofar as a response is required, Defendant denies that Plaintiff is
  5 entitled to any relief whatsoever. Defendant denies any and all allegations in the Complaint,
  6 whether express or implied, not otherwise specifically admitted herein.
  7                                        AFFIRMATIVE DEFENSES
  8            35.       Defendant alleges the following as separate, affirmative defenses.
  9                                          First Affirmative Defense
 10                                          (Failure to State a Claim)
 11            36.       The Complaint, and each “claim for relief” alleged therein, fails to state a claim
 12 upon which relief can be granted.
 13                                         Second Affirmative Defense
 14                                           (Statute of Limitations)
 15            37.       The Complaint, either in whole or in part, is barred by one or more applicable
 16 statutes of limitations.
 17                                         Third Affirmative Defense
 18                                          (Failure to Present Claim)
 19            38.       The Complaint, either in whole or in part, is barred by Plaintiff’s failure to present
 20 a claim to Defendant under the California Government Claims Act.
 21                                         Fourth Affirmative Defense
 22                                            (Improper Remedies)
 23            39.       The Complaint seeks remedies, including reinstatement of a terminated lease, that
 24 are not authorized in law or equity.
 25                                          Fifth Affirmative Defense
 26                                           (Bona Fide Purchasers)
 27            40.       The Complaint seeks to reinstate a lease for premises that have subsequently been
 28 leased to another tenant. The tenant has relied in good faith on its lease, and reinstatement of the


      15900-20\00229165.000                   5
       Answer To Complaint For Violation Of Automatic Stay And Recovery Of Property Of Estate
Case 2:21-ap-01158-VZ            Doc 9 Filed 08/23/21 Entered 08/23/21 17:19:48              Desc
                                  Main Document    Page 6 of 7



  1 terminated lease would improperly prejudice those third-party rights.
  2                                         Sixth Affirmative Defense
  3                                       (Claim and Issue Preclusion)
  4            41.       The Complaint, in whole or in part, is barred by the doctrines of claim and issue
  5 preclusion.
  6                                       Seventh Affirmative Defense
  7                                                  (Laches)
  8            42.       The Complaint, in whole or in part, is barred by the doctrine of laches, because
  9 Plaintiff unreasonably delayed in asserting the claims alleged in the Complaint, to the prejudice
 10 of Defendant and various third parties.
 11                                           Reservation of Right
 12            43.       Defendant has insufficient knowledge or information on which to form a belief as
 13 to whether Defendant has any additional, as yet unstated, defenses available. Defendant reserves
 14 the right to assert additional defenses in the event further proceedings indicate it would be
 15 appropriate.
 16                                         PRAYER FOR RELIEF
 17            44.       Defendants respectfully pray for judgment as follows:
 18                      a.     That Plaintiff take nothing by his Complaint,
 19                      b.     That Defendant be awarded its costs of suit, and
 20                      c.     That Defendant be awarded such further relief as the Court deems just and
 21                             proper.
 22
 23 Dated: August 23, 2021                    THE LAW OFFICES OF YOUNG WOOLDRIDGE, LLP
 24
 25
                                              By:
 26                                                   BRETT A. STROUD
                                                      LAUREN N. NAWORSKI
 27                                                   Attorneys for Defendant Minter Field Airport
 28                                                   District


      15900-20\00229165.000                   6
       Answer To Complaint For Violation Of Automatic Stay And Recovery Of Property Of Estate
            Case 2:21-ap-01158-VZ                   Doc 9 Filed 08/23/21 Entered 08/23/21 17:19:48                                    Desc
                                                     Main Document    Page 7 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1800 30th Street, 4th Floor, Bakersfield, CA 93301

A true and correct copy of the foregoing document entitled (specify): ANSWER TO COMPLAINT FOR VIOLATION OF
AUTOMATIC STAY AND RECOVERY OF PROPERTY OF ESTATE will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 23, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

n/a
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 23, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

VIA U.S CERTIFIED MAIL
Debtor
c/o Michael F. Chekian, Esq.
Chekian Law Office, Inc.
445 South Figueroa Street, 31st Floor
Los Angeles, CA 90071

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 23, 2021                Kristen L. Moen                                                 /s/ Kristen L. Moen
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
